Case 19-11240-LSS   Doc 115   Filed 06/12/19   Page 1 of 9
Case 19-11240-LSS   Doc 115   Filed 06/12/19   Page 2 of 9




                    EXHIBIT A
                                 Case 19-11240-LSS                Doc 115   Filed 06/12/19     Page 3 of 9
FTD Companies, Inc., et al.,- Service List to e-mail Recipients                                                             Served 6/6/2019

190 PEOPLE AND/OR ENTITIES WHO HAVE EXPRESSED AN INTEREST IN PURCHASING FTD COMPANIES, INC., ET AL. ASSETS WERE SERVED. THE NAMES OF THESE
PARTIES HAVE NOT BEEN STATED DUE TO THE NEED TO MAINTAIN CONFIDENTIALITY.
                                 Case 19-11240-LSS
FTD Companies, Inc, et al. - Service List to e-mail Recipients
                                                                 Doc 115       Filed 06/12/19       Page 4 of 9                  Served 6/6/2019

BUCHANAN INGERSOLL & ROONEY PC                    CALIFORNIA FRUIT EXCHANGE, LLC                COYOTE LOGISTICS, LLC
MARY F. CALOWAY                                   AR@AGIFTINSIDE.COM                            RYAN.MUMFORD@COYOTE.COM
MARY.CALOWAY@BIPC.COM


DLA PIPER LLP (US)                                DLA PIPER LLP (US)                            DLA PIPER LLP (US)
MARIS J. KANDESTIN                                RICHARD A. CHESLEY                            STUART M. BROWN
MARIS.KANDESTIN@DLAPIPER.COM                      RICHARD.CHESLEY@DLAPIPER.COM                  STUART.BROWN@DLAPIPER.COM


DRINKER BIDDLE & REATH LLP                        DRINKER BIDDLE & REATH LLP                    FARM DIRECT CORPORATION
MARITA S. ERBECK                                  PATRICK A. JACKSON                            KGAUCHIER@EQUATOROSES.COM
MARITA.ERBECK@DBR.COM                             PATRICK.JACKSON@DBR.COM


HOLEX FLOWER B.V.                                 JONES DAY                                     JONES DAY
PAUL HOOGENBOOM                                   BRAD B. ERENS                                 CAITLIN K. CAHOW
PAUL.HOOGENBOOM@HOLEX.COM                         BBERENS@JONESDAY.COM                          CCAHOW@JONESDAY.COM


JONES DAY                                         JONES DAY                                     KING & SPALDING, LLP.
HEATHER LENNOX                                    THOMAS A. WILSON                              ARTHUR J. STEINBERG
HLENNOX@JONESDAY.COM                              TAWILSON@JONESDAY.COM                         ASTEINBERG@KSLAW.COM


LEGACY STAFFING SOLUTIONS                         LINEBARGER GOGGAN BLAIR & SAMPSON, LLC.       MONZACK MERSKY MCLAUGHLIN AND BROWDER, P
EVELIN@LEGACYSTAFFINGNC.COM                       ELIZABETH WELLER                              RACHEL B. MERSKY
                                                  DALLAS.BANKRUPTCY@PUBLICANS.COM               RMERSKY@MONLAW.COM


MOORE & VAN ALLEN PLLC                            MOORE & VAN ALLEN PLLC                        MORRISON & FOERSTER LLP
COLE B. RICHINS                                   JAMES R. LANGDON                              ERICA J. RICHARDS
COLERICHINS@MVALAW.COM                            JIMLANGDON@MVALAW.COM                         ERICHARDS@MOFO.COM


MORRISON & FOERSTER LLP                           OFFICE OF THE UNITED STATES TRUSTEE           PENSION BENEFIT GUARANTY CORPORATION
JENNIFER L. MARINES                               TIMOTHY J. FOX, JR.                           EFILE@PBGC.GOV
JMARINES@MOFO.COM                                 TIMOTHY.FOX@USDOJ.GOV


PENSION BENEFIT GUARANTY CORPORATION              PREMIER PACKAGING, LLC                        PROCOPIO, CORY, HARGREAVES & SAVITCH, LLP.
EMILY MANBECK                                     LHAGAN@PREMPACK.COM                           GERALD P. KENNEDY
MANBECK.EMILY@PBGC.GOV                                                                          GERALD.KENNEDY@PROCOPIO.COM


R&M CONSULTING CHICAGO LLC                        RAINFOREST FARMLANDS KENYA LIMITED            RICHARDS LAYTON & FINGER, P.A.
LTILLMAN@RMC-CHI.COM                              INFO@FLEURAFRICA.COM                          BRETT HAYWOOD
                                                                                                HAYWOOD@RLF.COM


RICHARDS LAYTON & FINGER, P.A.                    RICHARDS LAYTON & FINGER, P.A.                RICHARDS LAYTON & FINGER, P.A.
DANIEL DEFRANCESCHI                               MEGAN KENNEY                                  PAUL HEATH
DEFRANCESCHI@RLF.COM                              KENNEY@RLF.COM                                HEATH@RLF.COM


SECURITIES & EXCHANGE COMMISSION                  SECURITIES & EXCHANGE COMMISSION              STEPHEN GOULD CORP
NYROBANKRUPTCY@SEC.GOV                            SECBANKRUPTCY-OGC-ADO@SEC.GOV                 KGCAMP@STEPHENGOULD.COM




THE ROSNER LAW GROUP, LLC.                        THE ROSNER LAW GROUP, LLC.
FREDERICK B. ROSNER                               ZHAO LIU
ROSNER@TEAMROSNER.COM                             LIU@TEAMROSNER.COM


                                                                                            Parties Served: 38




Page 1 of 1
Case 19-11240-LSS   Doc 115   Filed 06/12/19   Page 5 of 9




                    EXHIBIT B
                                 Case 19-11240-LSS         Doc 115       Filed 06/12/19        Page 6 of 9
FTD Companies, Inc., et al.,- U.S. Mail                                                                                     Served 6/6/2019

4 PEOPLE AND/OR ENTITIES WHO HAVE EXPRESSED AN INTEREST IN PURCHASING FTD COMPANIES, INC., ET AL. ASSETS WERE SERVED. THE NAMES OF THESE
PARTIES HAVE NOT BEEN STATED DUE TO THE NEED TO MAINTAIN CONFIDENTIALITY.
Case 19-11240-LSS   Doc 115   Filed 06/12/19   Page 7 of 9




                     EXHIBIT C
                                Case 19-11240-LSS
FTD Companies, Inc, et al. - Overnight Mail
                                                         Doc 115        Filed 06/12/19   Page 8 of 9                Served 6/6/2019

AD RESULTS MEDIA, LLC                         ADOBE SYSTEM INC                           ADS ALLIANCE DATA SYSTEMS, INC
PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
6110 CLARKSON LN                              345 PARK AVE                               30699 RUSSELL RANCH ROAD
HOUSTON, TX 77055                             SAN JOSE, CA 95110                         SUITE 250
                                                                                         WESTLAKE VILLAGE, CA 91362



ALORICA, INC                                  AMERISOURCE FUNDING, INC                   ATLAS FLOWERS INC
PRESIDENT/LEGAL DEPARTMENT                    ASSIGNEE FOR BARONHR LLC                   PRESIDENT/LEGAL DEPARTMENT
5 PARK PLAZA                                  7225 LANGTRY STREET                        2600 NW 79TH AVE
SUITE 1100                                    HOUSTON, TX 77040                          MIAMI, FL 33122
IRVINE, CA 92614



C.I FLORES IPANEMA LTDA                       CALIFORNIA FRUIT EXCHANGE, LLC             CISCO SYSTEMS CAPITAL CORPORATION
PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT                 170 WEST TASMAN DR
CARRERA 13 NO. 97-51, OFC 202                 6011 EAST PINE ST                          MAILSTOP SJC-13, 3RD FL
BOGOTA                                        LODI, CA 95240                             SAN JOSE, CA 95134
COLUMBIA



CISCO SYSTEMS CAPITAL CORPORATION             COMMISSION JUNCTION INC                    COYOTE LOGISTICS, LLC
170 WEST TASMAN DR                            PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
MS SJ 13/3                                    530 EAST MONTECITO STREET                  960 NORTH POINT PKWY
SAN JOSE, CA 95134                            SUITE 106                                  ALPHARETTA, GA 30005
                                              SANTA BARBARA, CA 93103



CROWN CREDIT COMPANY                          ELITE EXPORTS INC S.A.                     FARM DIRECT CORPORATION
40 S WASHINGTON ST.                           PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
NEW BREMEN, OH 45869                          3200 NW 67TH AVENUE                        9500 S DADELAND BLVD
                                              BUILDING 2, SUITE 290                      SUITE 508
                                              MIAMI, FL 33122                            MIAMI, FL 33156



FARMSTEAD GOURMET LLC                         FTD COMPANIES, INC.                        GKG FULFILLMENT LLC
PRESIDENT/LEGAL DEPARTMENT                    SCOTT D. LEVIN, PRESIDENT & CEO            PRESIDENT/LEGAL DEPARTMENT
515 NORTH READING RD                          3113 WOODCREEK DRIVE                       111 KERRY LN
EPHRATA, PA 17522                             DOWNERS GROVE, IL 60515                    WAUCONDA, IL 60084




GOOGLE AFFILIATE NETWORK INC                  GUITTARD CHOCOLATE COMPANY                 HARRIS TRUST AND SAVINGS BANK
PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT                 111 W MONROE ST
1600 AMPHITHEATRE PKWY                        10 GUITTARD RD                             CHICAGO, IL 60603
MOUNTAIN VIEW, CA 94043                       BURLINGAME, CA 94010




HOLEX FLOWER B.V.                             INTERNAL REVENUE SERVICE                   LEGACY STAFFING SOLUTIONS
PRESIDENT/LEGAL DEPARTMENT                    CENTRALIZED INSOLVENCY OPERATION           PRESIDENT/LEGAL DEPARTMENT
MAGNOLIA 3                                    2970 MARKET STREET                         226 WESTINGHOUSE BLVD.
DE KWAKEL                                     MAIL STOP 5-Q30.133                        SUITE 301
1424 LA                                       PHILADELPHIA, PA 19104-5016                CHARLOTTE, NC 28273
NETHERLANDS

LINEBARGER GOGGAN BLAIR & SAMPSON, LLC.       OFFICE OF THE UNITED STATES TRUSTEE        PACKAGING CORP OF AMERICA
ATTN: ELIZABETH WELLER                        TIMOTHY J. FOX, JR.                        PRESIDENT/LEGAL DEPARTMENT
2777 N. STEMMONS FWY, STE 1000                844 KING ST, SUITE 2207                    2155 42ND ST NW
DALLAS, TX 75207                              LOCKBOX 35                                 WINTER HAVEN, FL 33881
                                              WILMINGTON, DE 19801-3519



PREMIER PACKAGING, LLC                        R&M CONSULTING CHICAGO LLC                 RAINFOREST FARMLANDS KENYA LIMITED
PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT                 PRESIDENT/LEGAL DEPARTMENT
3254 RELIABLE PKWY                            205 N MICHIGAN AVENUE                      P.O. BOX 2522 - 00606
CHICAGO, IL 60686                             SUITE 2660                                 NAIROBI, SARIT CENTRE
                                              CHICAGO, IL 60601                          KENYA



RANDSTAD HORIZONS, LP                         ROBERT REISER & CO INC                     ROBERT REISER & CO, INC.
PRESIDENT/LEGAL DEPARTMENT                    725 DEDHAM ST                              725 DEDHAM ST
10940 WILSHIRE BLVD, 1910                     CANTON, MA 02021                           CANTON, MA 02021
LOS ANGELES, CA 90024




Page 1 of 2
                                Case 19-11240-LSS
FTD Companies, Inc, et al. - Overnight Mail
                                                         Doc 115       Filed 06/12/19      Page 9 of 9               Served 6/6/2019

ROCKY MOUNTAIN CHOCOLATE FACTORY INC          SECURITIES & EXCHANGE COMMISSION              SECURITIES & EXCHANGE COMMISSION
PRESIDENT/LEGAL DEPARTMENT                    LARA MEHRABAN, ASSOC REG DIR                  SECRETARY OF THE TREASURY
265 TURNER DR                                 200 VESEY STREET                              100 F ST NE
DURANGO, CO 81303-7941                        SUITE 400                                     WASHINGTON, DC 20549
                                              NEW YORK, NY 10281



STEPHEN GOULD CORP                            SUN VALLEY FLORAL FARMS                       SURESTAFF INC
PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT
35 SOUTH JEFFERSON RD                         3160 UPPER BAY RD                             7083 SOLUTION CTR
WHIPPANY, NJ 7981                             ARCATA, CA 95521-9690                         CHICAGO, IL 60677-7000




SYNDICATE SALES, INC                          UPS SUPPLY CHAIN SOLUTIONS, INC               VERITIV OPERATING COMPANY
PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT                    PRESIDENT/LEGAL DEPARTMENT
2025 NORTH WABASH                             28013 NETWORK PL                              3568 SOLUTIONS CTR
KOKOMO, IN 46901                              CHICAGO, IL 60673-1280                        CHICAGO, IL 60677-3005




WELLS FARGO RETAIL FINANCE, LLC
1 BOSTON PL, 19TH FL
BOSTON, MA 02108




                                                                                        Parties Served: 43




Page 2 of 2
